      Case 2:17-cv-10721-JTM-JVM Document 444 Filed 07/13/21 Page 1 of 1




MINUTE ENTRY
VAN MEERVELD
July 13, 2021

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, ET AL.,                            *    CIVIL ACTION
       Plaintiffs                                     *    NO. 17-10721
                                                      *
 VERSUS                                               *    SECTION: "H" (1)
                                                      *
 LEON CANNIZZARO, ET AL.,                             *    JUDGE JANE TRICHE MILAZZO
       Defendants                                     *
                                                      *    MAGISTRATE JUDGE
                                                      *    JANIS VAN MEERVELD


       Numerous discussions were held followed by an in-person settlement conference on

Tuesday, July 13, 2021.


       PRESENT FOR:
          Plaintiffs:       Tara Mikkilineni, Molly Kovel, Cole Lautermilch, Renata
                            Singleton, Tiffany LaCroix, Lazonia Baham

          Defendants:       Raley Alford, Matthew Paul, Robert White, Jason Williams


Negotiations were successful and resulted in the settlement of all claims. The U.S. District Judge's

chambers have been notified. The Court thanks counsel and the parties for their efforts in bringing

this matter to an amicable resolution.



                                                          Janis van Meerveld
                                                       United States Magistrate Judge


 MJSTAR: 23:30
